Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 11/24/2021.  Currently, claim 20 has been canceled, new claim 21 has been added, and claims 1-19 and 21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,586. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1-19 and 21 of the instant application with claims 1-20 of the patent, claims 1-19 and 21 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contain all the limitations of claims 1-19 and 21 of the instant application except for that the first request comprising a metering event (a type of request). However, since the patent claim 4 discloses determining the enforcement decision based on the one or more rules, and the patent claim 5 discloses .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Avalani et al (US 2011/0238838).
As per claim 1, Avalani teaches a system comprising:
at least one hardware processor (The computer system includes a processor
402, FIG. 4, para. 30); and
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising:
receiving a first request to access an online resource (One or more sets of instructions (e.g., software 424) is stored on a machine-readable medium 422, FIG.4, para 0031, for weighted request rate limiting (rate limiter service) for electronic resources (online resource), para  0009, and a web client interacts with a web interface and the resource consumer 140 is an application (online application), FIG.1, para 0015, and a server module 110 receives a request from a resource consumer 140, which may inform the resource request module 120 of the request and may seek instructions or a recommendation from the resource request module 120 on actions to take on the request, FIG.1, para 0016, and user policies comprise one or more rules that govern the ability of resource consumers to access resources, para 0019); 
determining an enforcement decision corresponding to the metering event, the enforcement decision comprising an instruction to either permit or deny access to the online resource, the enforcement decision determined asynchronously with processing of the first request (a client application of the resource consumer 140 interacts with an application programming interface (API) of the server module 110, FIG. 1, para 0015, and the enforcer module 230 determines an appropriate response (enforcement decision) to the request based on the usage policy and responds to the request by producing a recommended action, FIG.2, para 0025, the usage module 250 may calculate the usage level of the consumer based on the usage history and the weight of the request as well, para 0023, and the user policies comprise 
storing the enforcement decision (a client application of the resource consumer 140 may interact with an application programming interface (API) of the server module 110, FIG.1, para 0015, and the enforcer module 230 determines an appropriate response (enforcement decision) to the request based on the usage policy, FIG.2, para. 25, and the request information associated with each request received is recorded in a database, para 0026); and
triggering, responsive to receiving a second request, a response using the stored enforcement decision (the enforcer module 230 determines an appropriate response [enforcement decision] to the request based on the usage policy, FIG.2, para. 25, and, once the usage level of the consumer is determined, the enforcer module 230 may respond to the request based on the usage policy (produce a recommended action for the request based on the usage level), para 0025). 
Avalani does not explicitly teach that the first request comprising a metering event. However, Avalani teaches that the server module 110 determines a consumer identifier and includes the consumer identifier with the request, it sends to the resource request module 120, FIG.1, para 0016, and the weight of the request may be determined by identifying the type or category of the request (metering event), para 

As per claim 2, Avalani teaches wherein the enforcement decision is determined after the receiving of the first request (the server module 110 determines a consumer identifier and includes the consumer identifier with the request, it sends to the resource request module 120, FIG.1, para 0016, and the weight of the request may be determined by identifying the type or category of the request (metering event), para 0022) (determine the enforcement decision after receiving of the first request), and before the receiving of the second request (triggering a response to a second request using the stored enforcement decision (the enforcer module 230 determines an appropriate response [enforcement decision] to the request based on the usage policy, FIG.2, para. 25, and, once the usage level of the consumer is determined, the enforcer module 230 may respond to the request based on the usage policy (produce a recommended action for the request based on the usage level), para 0025) (determine the enforcement decision before the receiving of the second request).

	As per claim 3, Avalani teaches wherein the metering event indicates a type of request (the server module 110 determines a consumer identifier and includes the consumer identifier with the request [indication] it sends to the resource request module identifying the type or category of the request (type of the request), para 0022).

	As per claim 4, Avalani teaches wherein the enforcement decision is determined based on a history of usage of the online resource and one or more rules (the enforcer module 230 determines an appropriate response (enforcement decision) to the request based on the usage policy and responds to the request by producing a recommended action, FIG.2, para 0025, the usage module 250 may calculate the usage level of the consumer based on the usage history (history of usage) and the weight of the request as well, para 0023, and the user policies comprise one or more rules that govern the ability of resource consumers to access resources, para 0019).

	As per claim 5, Avalani teaches wherein the one or more rules comprises one or more of a maximum limit of requests that can be serviced within a predetermined period of time, a maximum limit of a type of request that can be serviced within a predetermined period of time, a maximum limit of requests or types of requests associated with a single Internet Protocol (IP) address that can be serviced within a predetermined period of time, and a maximum limit of requests or types of requests associated with a particular mobile device that can be serviced within a predetermined period of time (user policies comprise one or more rules that govern the ability of resource consumers to access resources, para 0019, where the usage policy may contain a rule that restricts requests from a 

	As per claim 6, Avalani teaches wherein the first request is received from an online application (A web client interacts with a web interface and the resource consumer 140 is an application (online application), FIG.1, para 0015, where the enforcer module 230 determines an appropriate response [enforcement decision] to the request based on the usage policy, FIG. 2, para 0025, and the memory device is accessed to retrieve and process information, para 0036, and once the usage level of the consumer is determined, the enforcer module 230 responds to the request based on the usage policy, para 0025).

	As per claim 7, Avalani teaches wherein the online application comprises a web application (a web client interacts with a web interface and the resource consumer 140 is an application (online application), FIG.1, para 0015).

	As per claims 8-19, the claims disclose similar features as of claims 1-7, and are rejected based on the same basis as claims 1-7.

wherein the second request is to access the online service (para 0010: For example, resource providers may provide access to facilities, services, documents, information, manufactured goods, raw materials, or electronic resources that may include electronic documents, web pages, bandwidth, electronic services (e.g., search services, database access, access to servers and server capabilities, application functionality, processing, etc.), among other things).

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered and are discussed in detail below.
Applicant's amendments filed 11/24/2021 overcome the claim objections, set forth in the previous Office action, therefore, the claim objections indicated in the previous office action are withdrawn.
With respect to the nonstatutory obviousness-type double patenting, since applicant failed to timely file a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) to overcome the double patenting rejection addressed in the previous office action, the double patenting rejection on claims 1-19 and 21 is maintained in this office action.
In response to applicant's argument on page 8, regarding to the claim rejections, the cited reference Avalani is published on September 29, 2011 that is earlier more than one year of the priority filing date of the current application that is February 27, 2017, therefore the cited reference Avalani is prior art.

to the online resource (para 0025: the enforcer module 230 may determine an appropriate response (enforcement decision) to the request based on the usage policy and respond to the request at operation 340 (e.g., produce a recommended action for the request based on the usage level), para 0017: Example actions may include, but are not limited to, allowing the request, denying the request, flagging the request, assigning a lower priority to the request, holding the request in a queue, providing an alternative quality of service for the request, sending a notification, or applying some other condition to the request, abstract: The request is responded based on the usage level and the weight of the request, para 0022: the weight of the request may be determined by identifying the type or category of the request (metering event), the enforcement decision determined asynchronously with processing of the first request (para 0021: After the request is received, at operation 320, the calculator module 220 determines the weight of the request (process the request), para 0022: the weight of the request may be determined by identifying the type or category of the request and, in some instances, parameters associated with the request (process the request to identify parameters or type of the request), abstract: An enforcer module may also be configured to respond to the request based on the usage level and the weight of the request). Avalani obviously teaches that the enforcement decision is determined after (asynchronously) processing the received first request.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM T NGUYEN/Primary Examiner, Art Unit 2454